 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
     MARTA D. KURSHUMOVA, ESQ.
 3   Nevada Bar No. 14728
     E-mail: mkurshumova@hkm.com
 4   HKM EMPLOYMENT ATTORNEYS LLP
     1785 East Sahara, Suite 300
 5   Las Vegas, Nevada 89104
     Tel: (702) 625-3893
 6   Fax: (702) 625-3893
     Attorneys for Plaintiff
 7
                             UNITED STATES DISTRICT COURT
 8                                DISTRICT OF NEVADA

 9
     ERIC WATSON, an Individual,
10                                                  CASE NO.: 2:19-cv-00783-RFB-VCF
                       Plaintiff,
11                                                        STIPULATION AND ORDER FOR
     vs.                                                   DISMISSAL WITH PREJUDICE
12
     BANC OF AMERICA MERCHANT
13   SERVICES LLC, a Foreign Limited-
     Liability Company; DOES I -X; and ROE
14   CORPORATIONS I -X,

15                     Defendant.

16   BANC OF AMERICA MERCHANT
     SERVICES, LLC, a
17   Foreign Limited Liability Company; and Re
     Corporations 1-X,
18
                        Counterclaimant,
19   vs.

20   Eric Watson, an Individual,

21                      Counterdefendant.

22
           IT IS HEREBY STIPULATED AND AGREED, by and between the parties, Plaintiff
23
     ERIC WATSON (“Mr. Watson”) and Defendant BANC OF AMERICA MERCHANT
24
                                            Page 1 of 2
 1   SERVICES LLC (“Defendant”), by and through their attorneys of record, pursuant to the

 2   settlement agreement reached by and between Mr. Watson and Defendant and memorialized on

 3   the record on October 2, 2019, that the above-entitled action be dismissed with prejudice, with

 4   each party to bear its or his own attorneys’ fees and costs.

 5          IT IS SO STIPULATED.

 6   Dated this 25th day of October, 2019.                 Dated this 25th day of October, 2019.

 7   HKM Employment Attorneys LLP                          Weintraub Tobin Chediak Coleman
                                                           Grodin Law Corporation
 8
     /s/ Jenny L. Foley     ___                            /s/_Shauna N. Correia____
 9   Jenny L. Foley, Ph.D., Esq.                           Shauna N. Correia, Esq.
     Nevada Bar No. 9017                                   Nevada Bar No. 9874
10   1785 East Sahara Ave., Suite 300                      475 Sansome St., Suite 510
     Las Vegas, Nevada 89104                               San Francisco, CA 94111
11   Attorney for Plaintiff                                Attorney for Defendant

12

13

14

15                                               ORDER

16          IT IS SO ORDERED.

17                                           ________________________________
            Dated this ___ of ____________, 2019.
                                                 RICHARD F. BOULWARE, II
18                                               UNITED STATES DISTRICT JUDGE
19                                               DATED this 28th day of October, 2019.
                                                 ___________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24
                                             Page 2 of 2
